Citation Nr: 0212765	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cataract of the left 
eye due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	James A. King, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to June 
1947.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The Board remanded 
the case to the RO in June 1999 and in August 2000 for 
additional development.  That development has been 
accomplished and the case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran served aboard the USS ARGONNE from September 
5, 1945, to June 26, 1946, which was stationed at Tokyo, 
Japan from September 17, 1945, to April 5, 1946.  It was 
during that time that the veteran visited ground zero in 
either Hiroshima or Nagasaki for an 8-hour period.  It was 
estimated that the veteran received a dose of 0.001 rem gamma 
(upper bound of 0.7 rem gamma) of ionizing radiation.

3.  A cataract of the left eye was first diagnosed in 1996, 
and no competent medical evidence relates this disorder to 
the veteran's period of military service, to include 
radiation exposure therein.

4.  In May 2002, the Chief Public Health and Environmental 
Hazards Officer, after reviewing the claims file, opined that 
it was unlikely that the veteran's cataract can be attributed 
to exposure to ionizing radiation. 



CONCLUSION OF LAW

A cataract of the left eye was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, as amended by 67 Fed. Reg. 3612-
3616 (Feb. 14, 2002), 3.311, as amended by 67 Fed. Reg. 3612-
3616 (Jan. 25. 2002) (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
Pursuant to the Board's August 2000 remand, all development 
mandated by 38 C.F.R. § 3.311 has be completed.  In 
particular, a dose estimate had already been obtained 
concerning the veteran's level of radiation exposure in 
service.  Also, the VA Under Secretary for Benefits 
considered the merits of the claim following an advisory 
medical opinion it had requested from the Under Secretary of 
Health.  In addition, there does not appear to be any 
outstanding medical records that are relevant to this appeal.  
The veteran testified at a hearing in April 2000 that two 
physicians, Drs. Cooney and Gutterman, had specifically told 
him that his cataract was related to radiation exposure.  In 
a September 2000 letter, the RO instructed the veteran to 
submit evidence from Drs. Cooney and Gutterman. To date, 
however, no reply from the veteran has been received.  Under 
these circumstances, no additional development is required.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding 
that, if a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence). 

The Board concludes, moreover, that the discussions in the 
rating decisions, statement of the case and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The veteran has been notified of the 
evidence he should obtain and which evidence VA would obtain, 
and has been notified of the provisions of the VCAA.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Given that the actions by the RO and the Board reflect 
fundamental compliance with the newly enacted version of 38 
U.S.C.A. § 5103, the Board finds that further development of 
the record is not necessary.  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claim at 
the present time is appropriate.

II.  Discussion

The veteran claims he developed a cataract in his left eye as 
a result of having been exposed to ionizing radiation while 
stationed in Japan in 1945.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways: 
(1) by demonstrating that the condition at issue is one of 
types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), a task that "includes the difficult burden of 
tracing causation to a condition or event during service",  
Combee v. Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed by the Secretary in 
§ 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  This third route is essentially just another way of 
showing direct service connection but with certain added 
assistance by the Secretary in developing the facts pertinent 
to the claim. 

The Board notes that the first method of establishing service 
connection is not available to the veteran in this case, as a 
cataract is not a cancer listed under 38 U.S.C. § 1112(c) and 
38 C.F.R. § 3.309.  However, as the veteran has been 
diagnosed as having posterior subcapsular cataracts, which is 
listed as a "radiogenic disease" under 38 C.F.R. § 
3.311(b), service connection may be established on a direct 
basis with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311.  For a claimant to fall 
initially within the purview of  § 3.311, he or she must 
satisfy four criteria: (1) The presence of a radiogenic 
disease must be "established"; (2) the person to whom the 
regulation is to apply must have had "service"; (3) the 
radiogenic disease must not have been one covered as 
presumptively service connection under § 3.307 and § 3.309 
(otherwise the claimant would be entitled to presumptive 
service connection) and must have been manifested within the 
applicable presumptive period under § 3.311(b)(5); and (4) 
the claimant must contend that the radiogenic disease was the 
result of exposure to ionizing radiation in service.  See 50 
Fed. Reg. at 15,851 ("if these minimum criteria are met, 
further consideration of the claim under proposed § 3.311(b) 
will be accorded").

When these four criteria are satisfied, as they have been in 
the instant case, VA has the obligation to make an 
"assessment" of the radiation-exposure dose experienced by 
the veteran in service, and then, dependent upon the result 
of that assessment, a further obligation to fulfill other 
developmental and procedural steps.  The regulation does not 
make clear what the "assessment" contemplates except to 
state that "a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service."  § 
3.311(a)(2)(iii).  

When exposure to radiation has been verified, the claim will 
be referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R.           § 
3.311(c); see Wandel v West, 11 Vet. App. 200, 204-05 (1998).  
When such a claim is forwarded for review, the Under 
Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.

In the instant case, the record shows that the veteran served 
aboard the USS ARGONNE from September 5, 1945, to June 26, 
1946, which arrived at Tokyo, Japan on September 17, 1945.  
The veteran visited ground zero in either Hiroshima or 
Nagasaki for an eight hour period.   In July 1991, the 
Defense Nuclear Agency (DNA) reported that a scientific dose 
reconstruction indicated that an eight hour visit to either 
Hiroshima or Nagasaki at ground zero as early as the day of 
occupation force arrival resulted in a calculated dose of 
less than 0.001 rem gamma (upper bound of 0.7 rem gamma) of 
ionizing radiation.

The veteran's service medical records make no reference to 
any eye problems, including cataracts.  In fact, the 
veteran's cataract of the left eye was not identified until 
many years after service.  In January 1996, the veteran was 
admitted to Grant Medical Center after a cataract was 
discovered in his left eye.  A phacoemulsification was 
performed with lens implant.  In an August 2001 letter, the 
surgeon who performed that procedure explained that the 
veteran had nuclear sclerotic and posterior subcapsular 
cataracts in both eyes in January 1996.  However, no opinion 
was offered concerning the etiology or date of onset of the 
veteran's cataracts.  The Board notes that several VA and 
non-VA medical records dated prior to 1996 document problems 
with the veteran's left eye.  Nevertheless, none of these 
problems were attributed to cataracts.  

In a May 2002 memorandum, the Director of Compensation and 
Pension Services requested an opinion from the Under 
Secretary of Health concerning the likelihood of a possible 
relationship between the veteran's cataract of the left eye 
and his exposure to radiation in service.  In a May 2002 
letter, the Chief Public Health and Environmental Hazards 
Officer noted the following:

The Committee on Interagency Radiation Research and 
Policy Coordination (CIRRPC) Science Panel Report 
Number 6, 1988, does not provide screening doses 
for cataracts.  According to information in Health 
Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR B), 1990, page 363, the threshold 
dose of radiation resulting in lens opacities in 
atomic bomb survivors was about 60-150 rads while 
the threshold for persons treated with X-rays to 
the eye is about 200-500 rads.

In light of this information, the Under Secretary of Health 
opined that it was unlikely that the veteran's cataracts can 
be attributed to exposure to ionizing radiation in service.  
In a letter of May 2002, the Director of Compensation and 
Pension Services informed the RO of the Under Secretary's 
opinion.  As a result of that opinion, as well as a review of 
the evidence in its entirety, the Director concluded that 
there was "no reasonable possibility that the veteran's 
disability was the result of exposure to ionizing radiation 
in service." 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a cataract of the left eye.  
Although posterior subcapsular cataracts is included in the 
list of "radiogenic" diseases at 38 C.F.R. § 3.311(b), that 
regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  Ramey, 120 F.3d 
at 1245.  In this case, the RO undertook and completed the 
special development mandated by 38 C.F.R. § 3.311, in that it 
obtained a dose estimate of the veteran's exposure to 
radiation, obtained a medical opinion from the Under 
Secretary of Health concerning the likelihood of a 
relationship between the veteran's cataract and radiation 
exposure in service, and obtained an opinion from the 
Veterans Benefits Administration concerning the merits of the 
veteran's claim.  The Board finds that the opinion of the 
Chief Public Health and Environmental Hazards Officer of the 
VA, stating that it was unlikely that the veteran's cataract 
can be attributable to ionizing radiation in service, is not 
contradicted by any medical evidence or opinion of record.  
The Board notes that the veteran's cataract was first 
identified in 1996, almost 50 years after his separation from 
military service, and no medical opinion indicates that this 
condition is related to service or to ionizing radiation.  
Accordingly, service connection is not warranted for a 
cataract of the left eye.  See  38 C.F.R. §§ 3.303, 3.311. 

The only evidence in support of the veteran's claim are his 
own lay statements, including testimony presented at his 
April 2000 hearing.  The veteran has essentially maintained 
throughout this appeal that his cataract of the left eye is 
directly related to his having been exposed to ionizing 
radiation in Japan.   He takes exception with the dose 
estimate provided by the Defense Nuclear Agency, and points 
to scientific literature which he claims shows a positive 
correlation between cataracts and exposure to ionizing 
radiation.  Nevertheless, despite the veteran's theory, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to establish that his 
cataract of the left eye is related to radiation he may have 
been exposed to in service.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  Thus, the veteran's theory concerning the 
etiology of his cataract of the left eye is of limited 
probative value, particularly in light of the medical 
evidence which fails to support his claim.  The Board has 
also reviewed numerous articles submitted by the veteran from 
various medical journals and newspapers concerning the 
effects of exposure to ionizing radiation.  The Board 
emphasizes, however, that none of these articles pertain to 
this particular case.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cataract of the left eye as a result of 
exposure to ionizing radiation.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Thus, the appeal is denied.


ORDER

Service connection for a cataract of the left eye due to 
exposure to ionizing radiation is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

